STRINGER, Judge.
John H. Nisbet appeals the denial of his claim for unemployment benefits. The appeals referee found that Nisbet is not entitled to unemployment benefits because his employer fired him for misconduct connected with work. See §§ 443.036(29), 443.101(1)(a), Fla. Stat. (1999). In support, the appeals referee found that Nisbet wilfully violated the employer’s policy requiring that merchandise be paid for before it is consumed. The Unemployment Appeals Commission affirmed the appeals referee’s decision. On appeal, the Unemployment Appeals Commission’s order is entitled to a presumption of correctness. See Sekinger v. Heritage Ins., Inc., 718 So.2d 358, 359 (Fla. 2d DCA 1998). We find no legal error, and Nisbet failed to show that the finding of disqualification for unemployment benefits was not supported by competent, substantial evidence. See Morrow v. Alert Non-Emergency Transport, 725 So.2d 418, 419 (Fla. 2d DCA 1999). Therefore, we affirm the determination that Nisbet is not eligible for unemployment benefits.
AFFIRMED.
PATTERSON, C.J., and WHATLEY, J., Concur.